Citation Nr: 0335354	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  97-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a prostate 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision that denied the 
veteran's claims of service connection for left shoulder, 
prostate, and nervous disabilities.  In July 2000, the Board 
remanded the claims to the RO so that further evidentiary 
development could be completed.  

In his July 1997 substantive appeal, the veteran requested a 
Travel Board hearing.  This hearing was scheduled for June 
2000; however, the veteran failed to report.  


REMAND

As noted above, the case was remanded in July 2000 so that an 
attempt could be made to locate any outstanding service 
medical records at Fort Benning.  It appears that the RO 
attempted to contact Fort Benning by telephone but was 
unsuccessful.  There does not appear to be a negative 
response.  On remand, additional attempts should be made, 
including attempts by letter.  

Accordingly, the case must be REMANDED for the following 
actions: 

1.  Any outstanding records regarding the veteran's 
cervical spine, should be obtained Soldier's Plaza 
outprocessing Center at Fort Benning, Columbus, 
Georgia.  (A negative response is required.)

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


